MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any
                                                                        FILED
court except for the purpose of establishing                        Apr 01 2019, 6:53 am

the defense of res judicata, collateral                                 CLERK
                                                                    Indiana Supreme Court
estoppel, or the law of the case.                                      Court of Appeals
                                                                         and Tax Court




ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Valerie K. Boots                                          Curtis T. Hill, Jr.
Marion County Public Defender Agency                      Attorney General
Indianapolis, Indiana
                                                          Matthew B. MacKenzie
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

LaQuitta Griggs,                                          April 1, 2019
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          18A-CR-2588
        v.                                                Appeal from the Marion County
                                                          Superior Court
State of Indiana,                                         The Honorable Lisa Borges, Judge
Appellee-Plaintiff                                        Trial Court Cause Nos.
                                                          49G04-1308-FC-057117
                                                          49G04-1607-F5-028612



Vaidik, Chief Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-2588 | April 1, 2019               Page 1 of 6
                                           Case Summary
[1]   LaQuitta Griggs admitted violating her community corrections and probation

      by leaving a residential center on a pass and not returning, and the trial court

      ordered her to serve seven years in the Department of Correction. She now

      appeals, arguing that the trial court abused its discretion in ordering her to serve

      all seven years in the DOC. We affirm.



                            Facts and Procedural History
[2]   In October 2013, Griggs pled guilty in Cause No. 49G04-1308-FC-57117

      (Cause No. 57117) to Class D felony identity deception in exchange for the

      State dismissing two Class C felonies and two Class D felonies. The trial court

      sentenced Griggs to two years on community corrections. Before Griggs was to

      start her community-corrections sentence, she was transported to the Hancock

      County Jail for another case. Griggs was released from the Hancock County

      Jail in April 2015. Upon her release, Griggs did not report to community

      corrections as ordered, and her whereabouts were still unknown two months

      later. Accordingly, in June 2015, the State filed a Notice of Community

      Corrections Violation alleging that Griggs failed to report to community

      corrections. A warrant was issued for her arrest.


[3]   A little more than a year later, in July 2016, Griggs was arrested and charged in

      Cause No. 49G04-1607-F5-28612 (Cause No. 28612) with Level 5 felony

      battery causing bodily injury to a public-safety officer, two counts of Level 6


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2588 | April 1, 2019   Page 2 of 6
      felony battery by bodily waste to a public-safety officer, two counts of Class A

      misdemeanor battery, two counts of Class A misdemeanor domestic battery,

      and being a habitual offender. As a result of Griggs’s arrest in this case, the

      State amended its June 2015 Notice of Community Corrections Violation in

      Cause No. 57117 to add that Griggs committed new offenses.


[4]   Griggs resolved both Cause No. 57117 and Cause No. 28612 in November

      2016. In Cause No. 57117, Griggs was found to have violated community

      corrections for not reporting to community corrections and committing new

      offenses. By agreement of the parties, Griggs was sentenced to community

      corrections work release with GPS monitoring for two years. In Cause No.

      28612, Griggs pled guilty to Level 5 felony battery causing bodily injury to a

      public-safety officer, one count of Level 6 felony battery by bodily waste to a

      public-safety officer, and one count of Class A misdemeanor battery. She also

      admitted to being a habitual offender. The trial court sentenced Griggs to an

      aggregate term of five years, with three years executed on community

      corrections work release with GPS monitoring, two years suspended, and one

      year of probation. The court ordered this sentence to run consecutive to

      Griggs’s sentence in Cause No. 57117. Griggs was placed at Theodora House.


[5]   One month later, in December 2016, the State filed a Notice of Community

      Corrections Violation in both cause numbers. Appellant’s App. Vol. II pp. 76

      (Cause No. 57117), 195 (Cause No. 28612). The State alleged that on

      December 9, Griggs, who was six months pregnant and experiencing back pain,

      was given a pass to go to Eskenazi Hospital but had not returned to Theodora

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2588 | April 1, 2019   Page 3 of 6
      House as of December 10. The State alleged that her whereabouts were

      unknown. The trial court issued warrants for Griggs’s arrest under both cause

      numbers.


[6]   Approximately two years later, in September 2018, Griggs was pulled over and

      arrested on the outstanding warrants. The State filed a Notice of Probation

      Violation in Cause No. 28612, alleging that she failed to comply with

      community corrections. Id. at 230.


[7]   At the hearing for both cause numbers, Griggs, who was pregnant again,

      admitted that she violated community corrections and probation by leaving

      Theodora House on a pass in December 2016 and not returning. Griggs

      explained that she did not return to Theodora House because she had learned at

      Eskenazi Hospital that her baby did not have a heartbeat, so she “chose to do

      [her] own thing and got mental health.” Tr. p. 5. Griggs said she was “scared

      to turn [herself] in because [she] didn’t want to go to prison.” Id. Griggs asked

      the trial court “for another chance on strict compliance at Marion County

      Community Corrections.” Id. at 8. The court, however, said that Griggs had

      “been gone way too long for [it] to do that.” Id. Although the court had “great

      sympathy” for the loss of Griggs’s baby, it explained that it had “really ben[t]

      over backwards for [Griggs] previously to try to give [her] a shot at not being in

      custody.” Id. Accordingly, the court revoked Griggs’s community-corrections

      placement in Cause No. 57117 and ordered her to serve two years (minus

      credit) in the DOC. Also, the court revoked Griggs’s community-corrections



      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2588 | April 1, 2019   Page 4 of 6
       placement and probation in Cause No. 28612 and ordered her to serve five

       years in the DOC. The court ordered the sentences to be served consecutively.


[8]    Griggs now appeals.



                                  Discussion and Decision
[9]    Griggs’s only argument on appeal is that the trial court abused its discretion in

       ordering her to serve all seven years in the DOC because of a “poor decision”

       she made not to return to Theodora House. Appellant’s Br. p. 10. She claims

       that the trial court should have “fashioned a sentence which would have

       enabled [her] to transition to a less restrictive placement after serving several

       years of executed time at the [DOC].” Id. at 11. We review sentencing

       decisions in community-corrections and probation-revocation proceedings for

       an abuse of discretion. Johnson v. State, 62 N.E.3d 1224, 1229-30 (Ind. Ct. App.

       2016).


[10]   The record shows that Griggs made more than a poor decision. Upon her

       release from the Hancock County Jail in April 2015, Griggs was ordered to

       report to community corrections. She did not do so. Her whereabouts were

       unknown for a little more than a year, when she got arrested in a new case.

       Griggs was again placed on community corrections for both cases in November

       2016. The very next month, Griggs left Theodora House on a pass but did not

       return. For nearly two years, Griggs’s whereabouts were unknown. She never

       turned herself in during the two years because she “didn’t want to go to prison.”


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2588 | April 1, 2019   Page 5 of 6
       Because Griggs’s actions show that “a less restrictive placement” is not

       appropriate for her, the trial court did not abuse its discretion in ordering her to

       serve all seven years in the DOC.


[11]   Affirmed.


       Kirsch, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2588 | April 1, 2019   Page 6 of 6